Citation Nr: 0410409	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-00 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to July 7, 2000 for the 
award of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).

2.  Entitlement to a total (100 percent) schedular evaluation for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for Hepatitis C.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision by the RO that granted TDIU, 
effective from July 7, 2000.  The veteran is challenging the 
effective date of the award.

The veteran previously appointed a private attorney to represent 
him before VA.  By letter dated in January 2004, the Board 
contacted the veteran and informed him that VA had revoked that 
attorney's authority to represent VA claimants, effective July 
2003, and that the attorney could no longer represent him.  The 
Board provided the veteran with information with regard to how he 
could appoint a new representative, and informed him that if the 
Board did not hear from him within 30 days of the date of its 
letter, the Board would assume that he wanted to represent himself 
and would resume its review of his appeal.  The 30-day period has 
now expired, and the veteran has not responded.

By a decision entered in June 2000, the RO in Washington, D.C. 
increased the veteran's rating for PTSD from 30 to 50 percent, 
effective from February 17, 2000.  The veteran did not challenge 
the effective date of the award of increased compensation.  
However, he did challenge the rating assigned.  More specifically, 
he filed a timely notice of disagreement (NOD) in December 2000 
asking for "an increase to a schedular rating of 100% . . .."  
Notably, the record shows that the RO never furnished him a 
statement of the case (SOC) addressing the matter of his 
entitlement to a total (100 percent) schedular rating for PTSD.  
Although the RO increased the veteran's rating for PTSD to 70 
percent by its decision in November 2001, that decision did not 
grant the full benefit sought on appeal, i.e., a 100 percent 
schedular rating; thus, his NOD has not been satisfied.  This 
matter is addressed in the REMAND, below.

By its November 2001 decision, the RO also granted service 
connection for Hepatitis C and assigned an initial noncompensable 
evaluation therefor.  The RO notified the veteran of its 
determination by letter dated December 21, 2001, and on December 
27, 2002 the RO received a VA Form 9 wherein the veteran stated, 
among other things, that "[i]f any claim was granted an initial 
rating . . ., I . . . wish to appeal that claim for a still higher 
rating."  In the Board's view, that statement can reasonably be 
construed as an NOD with respect to the initial evaluation 
assigned for Hepatitis C.  See 38 C.F.R. § 20.201 (2002).  
Moreover, as the one-year period for filing an appeal of the 
November 2001 decision ended on December 23, 2002 (December 21, 
2002 was a Saturday), and the record contains no postmark to show 
the actual date of mailing of the VA Form 9, the Board must 
conclude that the NOD was timely filed.  See 38 C.F.R. §§ 
20.302(a), 20.305 (2002).  Inasmuch as the RO has not furnished 
the veteran an SOC addressing the issue, this matter is also 
addressed in the REMAND, below.


REMAND

This appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

The general rule with respect to an award of increased 
compensation is that the effective date of such an award "shall 
not be earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  See 38 C.F.R. § 3.400(o)(1) 
(2003) (to the same effect).  An exception to this rule applies 
under circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-year 
period preceding the date of receipt of the claim for increased 
compensation.  In that situation, the law provides that the 
effective date "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002).  See 38 C.F.R. § 3.400(o)(2) 
(2003); Harper v. Brown, 10 Vet. App. 125 (1997).

In the present case, it does not appear that all of the evidence 
pertinent to the veteran's appeal has been obtained for review.  
Although the record shows that the veteran has undergone VA 
vocational rehabilitation training and that the Social Security 
Administration (SSA) has denied his application for disability 
benefits, neither his VA vocational rehabilitation folder nor the 
documents underlying the SSA's decision are currently associated 
with his claims file.  In addition, while the record shows that 
the veteran has received treatment for service-connected PTSD at 
Vet Centers in the Bronx, New York; Silver Spring, Maryland; and 
Miami, Florida; the claims file does not contain complete reports 
of that treatment.  Because the veteran's vocational 
rehabilitation, SSA, and/or Vet Center records may demonstrate 
that a factually ascertainable increase in disability occurred 
prior to July 7, 2000, they should be obtained and considered.  A 
remand is therefore required.  38 C.F.R. §§ 3.159, 19.9 (2003).

As noted previously, although the veteran filed timely NOD's with 
respect to the RO's June 2000 and November 2001 denials of his 
claims for a total (100 percent) schedular rating for PTSD, and 
for an initial compensable rating for Hepatitis C, no SOC as to 
those issues has been furnished.  See Introduction, supra.  This 
needs to be accomplished as well.  See, e.g., 38 C.F.R. §§ 19.26, 
20.201, 20.302(a) (2002); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).

For the reasons stated, this case is REMANDED to the RO via the 
AMC for the following actions:

1.  The RO should review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) is fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).

2.  The RO should obtain the veteran's VA vocational 
rehabilitation folder and associate it with his claims file.

3.  The RO should obtain the records pertinent to the veteran's 
claim for SSA disability benefits, to include the medical records 
relied upon in denying that claim.  The materials obtained should 
be associated with the claims file.

4.  The RO should obtain all records of the veteran's treatment 
from the Vet Centers in the Bronx, New York; Silver Spring, 
Maryland; and Miami, Florida.  The evidence obtained should be 
associated with the claims file.

5.  The RO should notify the veteran that his claims file 
currently contains clinical records of treatment from the Bronx VA 
Medical Center (VAMC) dated from January 1995 to June 1996, and 
reports of his hospitalization at that facility in December 1999 
and January 2000.  He should be asked to indicate if he has 
received any other relevant treatment from that facility and, if 
so, the RO should obtain the records thereof.  The evidence 
obtained should be associated with the claims file.

6.  The veteran should be asked to identify any other care 
providers who may possess evidence relevant to his earlier 
effective date claim.  If the veteran provides adequate 
identifying information, and appropriate release(s), the RO should 
make efforts to obtain the evidence identified.  The evidence 
obtained should be associated with the claims file.

7.  After completing the foregoing development, the RO should re-
adjudicate the veteran's claim for an earlier effective date for 
TDIU.  If the benefit sought remains denied, a supplemental SOC 
(SSOC) should be furnished to the veteran.

8.  The RO should re-examine the veteran's claim for a total (100 
percent) schedular rating for PTSD and his claim for an initial 
compensable rating for Hepatitis C to determine whether additional 
development or review is warranted.  If no preliminary action is 
required, or when it is completed, the RO should furnish the 
veteran an SOC in accordance with 38 C.F.R. § 19.29, unless the 
claims are resolved by granting the benefits sought on appeal or 
the NOD's are withdrawn.  The claims should be certified to the 
Board for appellate review if, and only if, a timely substantive 
appeal is received.

After the veteran and his representative have been given an 
opportunity to respond to the relevant SOC and/or SSOC, the claims 
file should be returned to this Board for further appellate 
review.  No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purposes of this remand are to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2003).



